DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 08/02/21 and supplemental claim amendments filed on 11/02/2021 are acknowledged. 
In view of applicants’ arguments and amendments to the claims the previous only pending 112 written description rejection has been withdrawn. 
The withdrawn claims are subjected to rejoinder. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Based on the above, the claims 1 and 5-11 are allowed. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The recited peptides are closely related to virulence factors of agrobacterium derived cell penetrating peptides, aka Vir proteins [Chugh et al, IUBMB Life, March 2010, 62(3), 183-193; US 7,314,737 B2 etc]. None of the prior art gives an indication to the skilled person(s), which 
In addition, applicants also showed data in the specification, where the claimed peptides as nanocarriers [see Fig.2-8]. Based on the shown data, a skilled person in the art would understand that the claimed peptides and the method. 
The prior art, taken alone or in combination, neither anticipates nor renders obvious the subject matter of applicants’ invention.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658